Exhibit 10.3

EXECUTION VERSION

AMENDED & RESTATED HAT HOLDINGS I LIMITED GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to HASI CF I Borrower LLC, a limited liability
company organized and existing under the laws of the State of Delaware
(“Borrower HASI”), HAT CF I Borrower LLC, a limited liability company organized
and existing under the laws of the State of Delaware (“Borrower HAT I”), and HAT
CF II Borrower LLC, a limited liability company organized and existing under the
laws of the State of Delaware (“Borrower HAT II”, and together with Borrower
HASI and Borrower HAT I, the “Borrowers”) by the lenders party to that certain
Amended & Restated Loan Agreement (as defined in Annex A) from time to time,
including without limitation Bank of America, N.A. (collectively the “Lender”),
HAT Holdings I LLC, a limited liability company organized and existing under the
laws of the State of Maryland (the “Guarantor”) hereby furnishes its guaranty of
the Guaranteed Obligations (as hereinafter defined) as follows:

1. Definitions. Terms used herein shall have the meanings set forth on Annex A
attached hereto. Terms used but not defined in this Guaranty shall have the
meanings set forth in that certain Amended & Restated Loan Agreement (PF), dated
as of August 12, 2014, by and among the Borrowers and Bank of America, N.A., as
administrative agent (in such capacity, and including any permitted successors
or assigns, the “Administrative Agent”) and the Lenders (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Loan Agreement”), and the rules of construction set forth therein shall apply
hereto.

2. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities (including
without limitation the Obligations) of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Obligors to the Secured Parties,
whether associated with any credit or other financial accommodation made to or
for the benefit of the Obligors by the Secured Parties or otherwise and whenever
created, arising, evidenced or acquired (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all reasonable and
documented, out of pocket third-party fees costs and expenses, including
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof), in each case, under and pursuant to the
Loan Documents, and whether recovery upon such indebtedness and liabilities may
be or hereafter become unenforceable or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against the Guarantor or any other
Obligor under the Bankruptcy Code (Title 11, United States Code), any successor
statute or any other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief Laws”), and including interest
that accrues after the commencement by or against any Obligor of any

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Laws (collectively, the “Guaranteed
Obligations”). The Lender’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty, and the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Notwithstanding any other provision contained herein, enforcement of
the Guarantor’s obligations hereunder shall be limited to the Collateral Agent’s
exercise of remedies pursuant to that certain Pledge Agreement, dated as of
July 19, 2013, among the Guarantor, Borrower HAT I and The Bank of New York
Mellon, as Collateral Agent (the “Collateral Agent”).

3. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder in accordance with Section 5.7 of
the Loan Agreement which provisions shall be herein incorporated by reference
mutatis mutandis. The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

4. Rights of Lender. The Guarantor consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

5. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Obligor or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of any Obligor; (b) any defense based on any claim that
the Guarantor’s obligations exceed or are more burdensome than those of the
Obligors; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require a Secured Party to
proceed against one or more of the Borrowers or other Obligors, proceed against
or exhaust Party to any security for the Guaranteed Obligations, or pursue any
other remedy in any Secured Party’s power whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by the Secured
Parties; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

2



--------------------------------------------------------------------------------

may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. The Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

6. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Obligors or any other person or entity is joined as a party.

7. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in cash
and performed in full and any commitments of the Lender or facilities provided
by the Lender with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Secured Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

8. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations, including,
without limitation, any other amounts payable under this Guaranty are
indefeasibly paid in full in cash and any commitments of the Lender or
facilities provided by the Lender with respect to the Guaranteed Obligations are
terminated, as evidenced by a letter agreement among the Guarantor and the
Administrative Agent (the “Payoff Letter”). Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Obligors or the Guarantor is made, or
any Lender exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
applicable Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty in accordance with the Payoff Letter.

9. Subordination. Without in any way limiting the obligations of the Obligors
under the Loan Documents, the Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Obligors owing to the Guarantor, whether now
existing or hereafter

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

3



--------------------------------------------------------------------------------

arising, including but not limited to any obligation of any Obligor to a
Guarantor as subrogee of a Secured Party or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If a Secured Party so requests, any such obligation
or indebtedness of the Obligors to the Guarantor shall be enforced and
performance received by the Guarantor as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Administrative Agent, for the benefit
of the Secured Parties on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty. For the avoidance of doubt, this Section 9 shall not be deemed to
apply to any Restricted Payment to the Guarantor to the extent that such
Restricted Payment is permitted to be distributed to the Guarantor in accordance
with the Loan Documents.

10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Borrower Party under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Secured Parties.

11. Expenses. The Guarantor shall pay within ten (10) Business Days of request
all reasonable and documented out-of-pocket fees and expenses (including
attorneys’ fees and expenses) in any way relating to the enforcement or
protection of the Secured Parties’ rights under this Guaranty or in respect of
the Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Lender in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

12. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by any Secured Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Lender, Administrative Agent and the Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of any
Secured Party or any term or provision thereof.

13. Condition of Borrowers. The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Obligors such information concerning the financial condition, business and
operations of each Obligor as the Guarantor requires, and that no Secured Party
has any duty, and the Guarantor is not relying on any Secured Party at any time,
to disclose to the Guarantor any information relating to the business,
operations or financial condition of any Obligor or any other guarantor (the
guarantors waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

4



--------------------------------------------------------------------------------

14. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent and each Lender is authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all accounts and
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent or such Lender to or for the credit or
the account of the Guarantor, against any amount so due, whether or not such
Lender shall have made any demand under any Loan Document and although such
amount may be owed to a branch or office of the Administrative Agent or such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of Administrative Agent and the Lender under this
Section 14 are in addition to other rights and remedies (including other rights
of setoff) that such Person may have. The Administrative Agent and the Lenders
agree to use reasonable efforts to notify the Guarantor promptly after such
setoff and application; provided that (i) the failure to give such notice shall
not affect the validity of such setoff and application and (ii) neither the
Administrative Agent nor any Lender shall have any liability in the event of any
failure to give such notice.

15. Representations; Warranties and Covenants.

(a) General Representations and Warranties. In order to induce the Agents and
Lenders to enter into the Loan Agreement and to make each Advance to be made
thereby, the Guarantor represents and warrants to each Agent and Lender, on the
A&R Effective Date and each Credit Date (to the extent required under the Loan
Documents), as applicable, that the following statements are true and correct:

(i) Organization and Qualification. The Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The Guarantor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

(ii) Power and Authority. The Guarantor is duly authorized to execute, deliver
and perform its obligations under this Guaranty. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate, limited liability company or partnerships, as applicable, action on
the part of the Guarantor.

(iii) Enforceability. This Guaranty is a legal, valid and binding obligation of
the Guarantor, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

(iv) No Conflict. The execution, delivery and performance by the Guarantor of
this Guaranty and the consummation of the transactions contemplated hereby do
not and will not (a) violate in any material respect (i) any provision of any
Applicable Law to the Guarantor, (ii) any of the Organizational Documents of the
Guarantor, or (iii) any order, judgment or decree

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

5



--------------------------------------------------------------------------------

of any court or other agency of government binding on the Guarantor;
(b) conflict with, result in a breach of or constitute (immediately or upon the
giving of notice) a default in any material respect under any Contractual
Obligation of the Guarantor; (c) result in or require the creation or imposition
of any material Lien upon any of the properties or assets of the Guarantor
(other than any Liens permitted by or created under any of the Loan Documents in
favor of the Collateral Agent, on behalf of the Secured Parties); or (d) require
any approval of stockholders, members or partners of the Guarantor except such
approvals or consents which have been obtained on or prior to the date hereof
and are in full force and effect.

(v) Process Agent. The Guarantor has irrevocably appointed an agent for service
of process in the State of New York in accordance with Section 17, and has paid
all required appointment fees for a period of one (1) year from the A&R
Effective Date.

16. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Lender or any other Secured Party under this
Guaranty, the Guarantor shall to the fullest extent permitted by law, indemnify,
defend and save and hold harmless each Secured Party from and against, and shall
pay within ten (10) Business Days of request, any and all damages, losses,
liabilities and reasonable and documented, out of pocket third party fees, costs
and expenses (including attorneys’ fees and expenses) that may be suffered or
incurred by any Secured Party in connection with or as a result of any failure
of the Guarantor’s obligations under this Guaranty to be the legal, valid and
binding obligations of the Guarantor enforceable against the Guarantor in
accordance with its terms; provided that the scope of the indemnity set forth in
this Section 16 shall be limited to any and all claims that the Administrative
Agent and Secured Parties could have asserted or demanded against the Guarantor
in respect of the Guaranteed Obligations had the Guaranty been enforceable, plus
any fees, costs and expenses associated with the enforcement and collection of
this indemnity; provided further that the parties hereto agree that the
Administrative Agent and Lenders are not waiving, and this limitation shall not
be deemed or construed to be a waiver of, any rights, remedies or claims that
the Administrative Agent or the Secured Parties could have asserted against the
Guarantor under the Guaranty had the Guaranty been enforceable in accordance
with its terms]. The obligations of the Guarantor under this paragraph shall
survive termination of this Guaranty in accordance with the Payoff Letter.

17. Process Agent Appointment. WITHOUT PREJUDICE TO ANY OTHER MODE OF SERVICE,
THE GUARANTOR AFFIRMS ITS IRREVOCABLE APPOINTMENT OF CORPORATION SERVICES
COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK; THE
GUARANTOR AGREES THAT FAILURE BY ITS AGENT FOR SERVICE OF PROCESS TO NOTIFY THE
GUARANTOR OF THE SERVICE OF PROCESS WILL NOT INVALIDATE THE PROCEEDINGS
CONCERNED; AND THE GUARANTOR CONSENTS TO THE SERVICE OF PROCESS RELATING TO ANY
SUCH PROCEEDINGS BY MAILING OF COPIES THEREOF BY REGISTERED, CERTIFIED OR FIRST
CLASS MAIL, POSTAGE PREPAID, TO SUCH GUARANTOR AT ITS ADDRESS SET FORTH HEREIN.

18. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

6



--------------------------------------------------------------------------------

INTERNAL LAWS OF THE STATE OF NEW YORK. This Guaranty shall (a) bind the
Guarantor and its successors and assigns, provided that the Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of the Administrative Agent (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Administrative Agent
and each Lender and their successors and assigns and Administrative Agent and
each Lender may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part (subject to the
terms of the Loan Agreement). The Guarantor hereby irrevocably (i) submits to
the non-exclusive jurisdiction of any United States Federal or State court
sitting in New York County, New York in any action or proceeding arising out of
or relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by Administrative Agent or any other Secured Party in connection with
such action or proceeding shall be binding on the Guarantor if sent to the
Guarantor by registered or certified mail at its address specified below or such
other address as from time to time notified by the Guarantor. The Guarantor
agrees that Administrative Agent and each Lender may, subject to its obligations
under Section 15.13 of the Loan Agreement, disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guaranteed Obligations any and all
information in the Administrative Agent’s or such Lender’s possession concerning
the Guarantor, this Guaranty and any security for this Guaranty. All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier to the applicable Guarantor at its
address set forth below or at such other address in the United States as may be
specified by the Guarantor in a written notice delivered to the Administrative
Agent at such office as the Administrative Agent may designate for such purpose
from time to time in a written notice to the Guarantor.

19. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

20. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement.

21. Performance. If any performance (other than payment) under this Guaranty is
specified to be made on a day which is not a Business Day, it shall be made on
the next Business Day.

22. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

7



--------------------------------------------------------------------------------

23. Bankruptcy. The Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding under any Debtor Relief Laws (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Guarantor and beneficiaries that
the Guaranteed Obligations which are guaranteed by the Guarantor pursuant hereto
should be determined without regard to any rule of law or order which may
relieve Obligors of any portion of such Guaranteed Obligations. The Guarantor
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay Agent, or allow the claim
of Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

24. Limitation on Guaranteed Obligations. Notwithstanding any provision herein
contained to the contrary, the Guarantor’s liability hereunder shall be limited
to the amount which could be claimed by Agent and Secured Parties from the
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

25. Amendment and Restatement; No Novation. This Guaranty constitutes an
amendment and restatement of the Existing Guaranty and is not intended to and
shall not extinguish any of the obligations of the Guarantor under the Existing
Guaranty in such a manner as would constitute a release or novation of the
obligations of the Guarantor under the Existing Guaranty, nor shall this
Guaranty affect or impair the priority of any liens created thereby, it being
the intention of the Guarantor to preserve all liens and security interests
securing payment and performance of the Guaranteed Obligations, which liens and
security interests are acknowledged by the Guarantor to be valid and subsisting
against the any security or collateral for the Guaranteed Obligations.

[Remainder of page intentionally left blank; signatures begin on following page]

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed and delivered as of the date
set forth below.

Executed this 12 day of August, 2014.

 

HAT HOLDINGS I LLC By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President

Address:   1906 Towne Centre Blvd, Suite 370,   Annapolis, MD 21401 Attention:
Legal Department Email: legaldepartment@hannonarmstrong.com Facsimile:
410-571-6199

Signature Page to Amended & Restated HAT Holdings I Limited Guaranty (PF)



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

The following terms in this Guaranty shall have the meanings set forth below:

“Administrative Agent” has the meaning set forth in Section 1.

“Borrower” or “Borrowers” has the meaning set forth in the preamble to the
Guaranty.

“Collateral Agent” has the meaning set forth in Section 2.

“Debtor Relief Laws” has the meaning set forth in Section 2.

“Existing Guaranty” means that certain Continuing Guaranty, dated as of July 19,
2013, issued by the Guarantor.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guarantor” has the meaning set forth in the preamble to the Guaranty.

“Guaranty” means this Amended & Restated HAT Holdings I Limited Guaranty, dated
as of August 12, 2014, issued by the Guarantor.

“Lender” has the meaning set forth in the preamble to the Guaranty.

“Loan Agreement” has the meaning set forth in Section 1.

“Payoff Letter” has the meaning set forth in Section 8.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated HAT Holdings I Limited Guaranty

 

A-1